DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose “an inorganic insulation film that is arranged over the first wiring, is provided with at least one first opening overlapping a partial region of the first wiring in a plan view, and is configured with an inorganic insulation material; an organic insulation film that is arranged over the inorganic insulation film and is configured with an organic insulation material; and a second wiring that is arranged over the organic insulation film and the inorganic insulation film and is coupled to the first wiring through the first opening, wherein in a plan view, a region in which the organic insulation film is not arranged is provided outside a region in which the first wiring is arranged, and the second wiring is in contact with the inorganic insulation film outside the region in which the first wiring is arranged” in combination with the remaining claimed features.
Regarding claim 10, the prior art does not disclose “a first insulation film that is arranged over the first wiring and is provided with at least one first opening overlapping a partial region of the first wiring in a plan view; a second insulation film arranged over the first insulation film; and a second wiring that is arranged over the second insulation film and the first insulation film and is coupled to the first wiring through the first opening, wherein Young's modulus of the first insulation film is larger than Young's modulus of the second insulation film, and in a plan view, a region in which the second insulation film is not arranged is provided outside a region in which the first wiring is arranged, and the second wiring is in contact with the first insulation film outside the region in which the first wiring is arranged’ in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899